DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed on 07/26/2022, with respect to the claim objection of claim 17 have been fully considered and are persuasive in view of the amendment filed on 07/26/2022 (wherein the claim 17 has been canceled).  The claim objection of claim 17 has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 07/26/2022, with respect to the 35 U.S.C. 102(a)(1) of claim 16 have been fully considered and are persuasive in view of the amendment filed on 07/26/2022 (wherein the claim 16 has been canceled). The 35 U.S.C. 102(a)(1) of claim 16 has been withdrawn. 
Applicant's arguments filed on 07/26/2022 with respect to 35 U.S.C. 103 rejections of claims 1-8 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant argued that “At paragraph [0034], Tian merely discloses use of identification information of an interference source base station of the user equipment and carrier information representing a carrier or carriers producing interference to the user equipment. However, nowhere that Applicant can find does Tian teach or suggest such carrier information includes data indicative of at least one frequency band utilized by the interference source base station or carrier(s) producing interference to the user equipment, as would be required at a minimum by Claim 1 as amended herein.
Rather, the paragraphs of Tian that follow paragraph [0034] specify that carrier information of the interfering carrier may include a name or an ID of the interfering carrier (See, e.g., paragraph [0036], [0038], [0045], and [0063]) and additionally, the number of users using the interfering carrier within coverage of the interference source base station related to the interfering carrier (see, e.g., paragraphs [0037] and [0046]).
Ling does not remedy the foregoing deficiencies of Tian. Specifically, Ling appears to be wholly silent with respect to transmitting data indicative of at least one frequency band utilized by the wireless equipment for wireless transmissions, as recited in Claim 1 as amended herein.
Accordingly, Claim 1 as amended herein is patentably distinguishable over the disclosures of Ling and Tian, whether taken individually or in combination, and therefore is not rendered obvious thereby.” (emphasis added) (see Remarks, pages 9-10).
	In response to applicant’s argument, the Examiner respectfully disagrees with the argument above. Ling has taught the frequency band utilized for wireless communication and determining whether the frequency band is interfered, wherein when an interfering frequency band is identified, performing a reallocation of frequency band (see paragraphs [24, 42, 54, 57, 61, 70, 81]), wherein the frequency band comprises one or more frequency carriers (see paragraphs [81-82]). 
	On the other hand, Tian teaches on paragraphs [2, 33-34, 73-74] and table 5 as follows:
[0002] An LTE-Advanced (LTE-A) system requires realization of peak rates of downlink 1 Gbps and uplink 500 Mbps in a frequency band of 100 MHz. To operate at such a broad carrier frequency, 3GPP introduces Carrier Aggregation (CA) technology, so as to achieve a high frequency band utilization rate. Besides, 3GPP presents stricter requirements for performances of cell edge users, and in particular in a case where edges of a hierarchical heterogeneous network increase and performances of edge users are very poor, a wireless communication system needs a more efficient interference coordination scheme to reduce interference, so as to achieve improvement in the performances of edge users. In 3GPP version 10, a Component Carrier Select scheme is regarded as being an important interference coordination scheme in the hierarchical heterogeneous network based on the CA technology. In the LTE-A system, in particular in a scene where a Macro Base Station and a Small Cell co-exist, on one hand, some small cells make, in an access manner of closed subscriber group, edge users out of access lists thereof suffer serious interference and even fail to obtain services. On the other hand, dense deployment of small cells causes great interference to the edge users of the small cells, such that the performances of the edge users deteriorate significantly. An application of the Component Carrier Select scheme in such scenes improves the performances of the edge users greatly, and has already become a research stress of LTE-A interference coordination.
	
[0033] In addition, it should be noted that in the case where the interference information is obtained through measurement by the user equipment, the user equipment for example can report the interference information to the service base station of the user equipment (as shown in step S1-1 in FIG. 1B), and then the interference information is reported to the carrier coordination device 100 by the service base station (the interference information may be received by the receiving unit 110) (as shown in step S1-2 in FIG. 1B). It should be noted that in FIG. 1B and FIGS. 1C to 1E to be described hereinafter, an up-and-down position order of the respective steps in the figures reflects a temporal order in which the respective steps are performed, and arrows corresponding to the respective steps point to transmission directions of corresponding information or instructions. For example, in FIG. 1B, the step S1-1 is performed prior to the step S1-2, and information transmission directions of both the step S1-1 and the step S1-2 are from left to right.
[0034] In one implementation of the carrier coordination device 100 according to the first embodiment of the invention, the interference information for example may include identification information of an interference source base station of the user equipment and carrier information representing a carrier or carriers producing interference to the user equipment among all carriers used by the interference source base station. It should be noted that the interference source base station of the user equipment may include one or more base stations which produce interference to the user equipment. For the sake of convenience, the carrier producing interference to the user equipment used by the interference source base station is referred to as “interfering carrier”.
[0073] In one example (hereinafter referred to as example 1), the coordination unit 120 may estimate interference suffered by the user equipment when the user equipment uses respective carriers of the service base station of the user equipment (the interference may be either an absolute interference value or a relative interference value) according to the current carrier state information of the service base station of the user equipment and carrier state information of other related base stations (e.g. adjacent base stations of the service base station of the user equipment), and select a carrier with interference less than or equal to a predetermined threshold for use by the user equipment (the above processing performed by the coordination unit 120 in the example 1 is hereinafter referred to as “carrier regulation”). It should be noted that the respective carriers of the service base station of the user equipment for example may be all configurable carriers of the service base station (e.g. all available carriers and all used carriers of the service base station). In addition, it should also be noted that the “carrier with interference less than or equal to a predetermined threshold” selected by the coordination unit 120 may either be one carrier or be a plurality of carriers (e.g. in a case of carrier aggregation). In one example, the coordination unit 120 may initiate the “carrier regulation” in the example 1 after receiving the carrier selection/coordination request information from the user equipment. In another example, the coordination unit 120 may also judge, according to for example interference information timed to be transmitted, whether interference is greater than a predetermined threshold (for example, it may be determined according to experience or by means of experiments), and initiate the “carrier regulation” in the example 1 if the interference is greater than the predetermined threshold.
[0074] For example, in the example as shown in Table 5 below, it is assumed that carriers being used by a certain user equipment served by the base station 1 are the carriers CC2 and CC3, which suffers interference from the base station 3 and the base station 6. In addition, it is assumed that all users of the base station 1 who suffer interference can be configured to use the carriers CC1-CC4, and it is assumed that base stations corresponding to the carrier state indication set include a total of six base stations, i.e. the base stations 1 to 6. As could be obtained from Table 5, interference suffered by the users of the base station 1 when using the available carrier CC1 of the base station 1 includes interference from a total of four base stations, i.e. the base station 2, the base station 4, the base station 5 and the base station 6; interference suffered by the users of the base station 1 when using the used carrier CC2 of the base station 1 includes interference from only one base station i.e. the base station 6; interference suffered by the users of the base station 1 when using the used carrier CC3 of the base station 1 includes interference from only the base station 3; and the users of the base station 1 would suffer no interference from any one of the base station 1 to the base station 6 when using the available carrier CC4 of the base station 1. In the example, it is assumed that the users suffer one unit of relative interference value per interference from one base station; thus, the users suffer 4 relative interference values when using the carrier CC1, suffer 1 relative interference value when using the carrier CC2, suffer 1 relative interference value when using the carrier CC3, and suffer 0 relative interference value when using the carrier CC4. If the predetermined threshold is 1 relative interference value, the coordination unit 120 may allocate any one of the carrier CC2, the carrier CC3 and the carrier CC4 for use by the above users, for example, allocate the carrier CC4 with the lowest interference for use by the users. If the predetermined threshold is 0.5 relative interference value, the coordination unit 120 may allocate the carrier CC4 for use by the above users.

    PNG
    media_image1.png
    120
    298
    media_image1.png
    Greyscale

	As such, Tian has taught the frequency band comprises one or more frequency carriers (see paragraph [2]), wherein the packet receiver apparatus (i.e. UE) reports the interference information to the packet transmitter apparatus (i.e. service base station, paragraphs [33-34]), the interference information comprising information indicating frequency carrier, i.e. interfering carrier (i.e. CC3 and CC2) utilized by the wireless equipment for wireless transmission (wherein the CC3 is used by base station 3, and the CC2 is used by the base station 6, see paragraphs [73-74]). Therefore, Tian has clearly taught the data indicative of at least one frequency band/CC utilized by the wireless equipment for wireless transmission.
	Accordingly, one of the ordinary skilled in the art before the effective filling date of the claimed invention to modify the teachings of Ling, with the teachings of the interference information comprising information indicating frequency carrier, i.e. interfering carrier (i.e. CC3 and CC2) utilized by the wireless equipment for wireless transmission as taught by Tian, to allow the cable modem/packet receiver apparatus of Ling, to clearly report/transmit indicative data indicating the [interfering] frequency band utilized by the wireless equipment for wireless communication. 
	In view of the of foregoing, the combination of Ling and Tian, as a whole, has taught the limitation “transmitted data...(ii) comprising data indicative of at least one frequency band utilized by the wireless equipment for wireless transmissions” as cited in the claim 1. Therefore, claims 1 and its dependent claims are NOT allowable.
Applicant’s arguments with respect to claims 9-15 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the claim recites “...the computerized network apparatus of claim 9, the period of time comprises a period of time until data indicating that the wireless access node is no longer using the at least one operating band is received by the computerized network apparatus...”, but however, no "period of time" has beenmentioned in claim 9 and claim 8 recites “...further use at least for a period of time”. Thus, it is unclear as to whether the “period of time” is preferred to the “period of time” in claim 8 or a total new/unrelated “period of time”. 
As such, it is impossible to determine whether the communication terminal recited after the determined communication terminal is preferred to the determined communication terminal or prior communication terminal. Therefore, the claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. For purpose of examination, the claims' limitations are interpreted as best understood (wherein the claim 22 is interpreted as dependent of claim 8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0010269 A1 to Ling et al. (hereafter refers as Ling) in view of US 2016/0095007 A1 to Tian et al. (hereafter refers as Tian).
Regarding claim 1, Ling teaches a computerized method of operating a packet network infrastructure (a method for operating a packet network system, Fig. 1) comprising at least one packet receiver apparatus (cable modem, i.e. CM, Fig. 1) and at least one packet transmitter apparatus (cable modem termination system, i.e. CMTS, Fig. 1), the method comprising:
causing data to be transmitted to the at least one packet transmitter apparatus (causing monitoring data, i.e. measurement of interfering/ingress, to be transmitted to the CMTS, paragraphs [47, 62, 67, 69, 81]), the transmitted data configured to enable the at least one transmitter apparatus to perform at least an optimization process with respect to one or more radio frequency (RF) channels (wherein the monitoring data enables the CMTS to allocate carriers on upstream frequencies for one or more cable modems, paragraphs [47, 65, 67, 81]) utilized by the packet network infrastructure for communication between the at least one packet receiver apparatus and the at least one packet transmitter apparatus (wherein the upstream frequencies are used by the cable modems to communicate with the CMTS, paragraphs [9, 48 73]), a wireless equipment connected to the at least one packet receiver apparatus (wherein the CM is connected to one or more devices in a wireless home network, paragraphs [38, 48, 65]), and at least one frequency band utilized by the wireless equipment for wireless transmissions (paragraphs [43, 48, 54, 57, 59, 65]).
Ling does not explicitly teach “obtaining data at the at” least one packet receiver apparatus from wireless equipment, “the obtained data comprising data relating to wireless frequency usage” by the wireless equipment, and the transmitted data “comprising indicative of” at least one frequency band utilized by the wireless equipment.
Tian teaches a computerized method of operating a packet network infrastructure (a method for operating a packet network system, Fig. 1B, 2) comprising at least one packet receiver apparatus (UE, Fig. 1B, 2) and at least one packet transmitter apparatus (service base station of the UE, Fig. 1B, 2), the method comprising:
obtaining data at the at least one packet receiver apparatus from wireless equipment connected to the at least one packet receiver apparatus (the UE obtains interference information related to an interfering base station, Fig. 1E, 2 and paragraphs [32-34, 64-65]), the obtained data comprising data relating to wireless frequency usage by the wireless equipment (the interference information identifies frequency usage by the interfering base station, paragraphs [34, 38-39, 45, 63-64]); and
causing data relating to the obtained data to be transmitted to the at least one packet transmitter apparatus (the UE transmits the interference information to the serving base station, paragraphs [31, 38-40, 59-62, 65] and Fig. 1B, wherein the serving base station is including functionality of the coordination device, paragraph [85]), the transmitted data configured to enable the at least one transmitter apparatus to perform at least an optimization process with respect to one or more radio frequency (RF) channels (the interference information is used by the serving base station/coordination device, to reallocate carrier(s), paragraphs [38-40, 65-66, 76]) utilized by the packet network infrastructure for communication between the at least one packet receiver apparatus and the at least one packet transmitter apparatus (wherein the carrier(s) is used by the serving base station to communicate with the UE, paragraphs [38-40, 65-66, 76]), and (ii) comprising data indicative of at least one frequency band utilized by the wireless equipment for wireless transmissions (wherein the interference information comprises an information of interfering carrier, i.e. CC3 and CC2, wherein the CC3 is used by base station 3, and the CC2 is used by the base station 6, see paragraphs [2, 33-34, 73-74]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of obtaining data at the at least one packet receiver apparatus from wireless equipment connected to the at least one packet receiver apparatus, the obtained data comprising data relating to wireless frequency usage by the wireless equipment, and the transmitted data comprising data indicative of at least one frequency band utilized by the wireless equipment for wireless transmissions as taught by Tian, with the teachings of Ling, for a purpose of increasing efficiency in communication by optimizing the one or more radio frequency (RF) channels utilized by the packet network infrastructure for communication between the at least one packet receiver apparatus and the at least one packet transmitter apparatus, based on the wireless frequency usage by the wireless equipment, as such reducing interference with the wireless frequency usage by the wireless equipment (see Tian, abstract and paragraphs [2-4, 82]) and to clearly indicate the frequency band utilized by the wireless equipment for wireless transmissions, thus increasing efficiency in allocating the RF channels by reducing interference with the frequency band utilized by the wireless equipment (see Tian, abstract and paragraphs [2-4, 82]).
Regarding claim 4, Ling further teaches wherein the packet network infrastructure comprises a DOCSIS (data over cable service specification) packet data system (the packet network system comprising DOCSIS packet data system, paragraphs [9, 38, 58-59]), the at least one packet transmitter apparatus comprises a cable modem termination system (CMTS) (cable modem termination system, i.e. CMTS, Fig. 1), and the at least one packet receiver apparatus comprises a cable modem (CM) (cable modem, i.e. CM, Fig. 1).
Regarding claim 8, the combination of Ling and Tian further teaches wherein the performance of the at least optimization process with respect to the one or more radio frequency (RF) channels utilized by the packet network infrastructure for the communication between the at least one packet receiver apparatus and the at least one packet transmitter apparatus comprises performing, via the at least one packet transmitter apparatus:
evaluation of one or more parameters relating to channel quality for the one or more RF channels (determining one or more parameters, i.e. gain levels, power levels, quality compared to a threshold, relating to channel quality for one or more RF channels, see Ling, paragraphs [66, 70, 73], see Tian, paragraphs [49, 65, 73-75]); and
based at least on the evaluation, causing:
(i) migration of one or more modem apparatus utilizing the one or more RF channels to one or more respective new RF channels (causing one or more modem apparatus to utilize a new RF channel(s), see Ling, paragraphs [47, 65, 67, 81], see Tian, paragraphs [38-40, 65-66, 76]); and 
(ii) modification to a frequency selection algorithm used at least within an OFDM (orthogonal frequency division multiplexing) (modifying to a frequency selection used within an OFDM, see Ling, paragraph [83]) based transmitter to remove the one or more RF channels from further use at least for a period of time (remove the one or more RF channels that are affected by interference, see Ling, paragraph [83], for at least period of time, i.e. updating periodically, see Tian, paragraphs [62, 81, 85, 86]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0010269 A1 to Ling et al. (hereafter refers as Ling) in view of US 2016/0095007 A1 to Tian et al. (hereafter refers as Tian) as applied to claims above, and further in view of US 2013/0010686 A1 to Shatzkamer et al. (hereafter refers as Shatzkamer).
Regarding claim 2, the combination of Ling and Tian does not explicitly teach “identifying, at the at least one packet transmitter apparatus, the wireless equipment connected to the at least one packet receiver apparatus; and based at least on the identifying, causing establishment of at least dedicated one service flow between the at least one packet receiver apparatus and the at least one packet transmitter apparatus for use by the wireless equipment or one or more client devices associated therewith”.
Shatzkamer teaches identifying, at least one packet transmitter apparatus, a wireless equipment connected to the at least one packet receiver apparatus (an CMTS is configured to establish a new service flow for exchange messages with a mobile endpoint via a particular base station, paragraphs [40-42] and Fig. 1, thus has identified the particular base station); and
based at least on the identifying, causing establishment of at least dedicated one service flow between the at least one packet receiver apparatus and the at least one packet transmitter apparatus for use by the wireless equipment or one or more client devices associated therewith (an CMTS is configured to establish a new service flow for exchange messages with the mobile endpoint via the particular base station, paragraphs [40-42] and Fig. 1, wherein the new service flow is for the mobile endpoint, thus is a dedicated service flow for the mobile endpoint).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of identifying, at the at least one packet transmitter apparatus, the wireless equipment connected to the at least one packet receiver apparatus; and based at least on the identifying, causing establishment of at least dedicated one service flow between the at least one packet receiver apparatus and the at least one packet transmitter apparatus for use by the wireless equipment or one or more client devices associated therewith as taught by Shatzkamer, with the teachings of combination of Ling and Tian, for a purpose of providing dedicated service flow for the mobile endpoint/client devices via the wireless equipment connected (see Shatzkamer, abstract and paragraphs [40-43]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0010269 A1 to Ling et al. (hereafter refers as Ling) in view of US 2016/0095007 A1 to Tian et al. (hereafter refers as Tian) and US 2013/0010686 A1 to Shatzkamer et al. (hereafter refers as Shatzkamer) as applied to claims above, and further in view of US 2018/0252793 A1 to Hazlewood et al. (hereafter refers as Hazlewood).
Regarding claim 3, the combination of Ling, Tian and Shatzkamer does not explicitly teach “identifying a wireless base station based at least in inspecting one or more packet headers for packets transmitted, the one or more packet headers of the transmitted packets having been marked with a prescribed designation by the wireless base station”.
Hazlewood teaches identifying a wireless base station based at least in inspecting one or more packet headers for packets transmitted (identifying a base station based in inspecting one or more packet headers for packet transmitted, paragraphs [30-31, 114-116]), the one or more packet headers of the transmitted packets having been marked with a prescribed designation by the wireless base station (the one or more packet headers for packet transmitted having been marked with a prescribed designation by the base station, paragraphs [30-31, 114-116]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of identifying a wireless base station based at least in inspecting one or more packet headers for packets transmitted, the one or more packet headers of the transmitted packets having been marked with a prescribed designation by the wireless base station as taught by Hazlewood, with the teachings of combination of Ling and Tian and Shatzkamer, for a purpose of identifying the wireless base station by simply inspecting the header of the transmitted packet(s) (see Hazlewood, paragraphs [30-31, 114-116]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0010269 A1 to Ling et al. (hereafter refers as Ling) in view of US 2016/0095007 A1 to Tian et al. (hereafter refers as Tian) as applied to claims above, and further in view of US 2008/0193137 A1 to Thompson et al. (hereafter refers as Thompson).
Regarding claim 6, the combination of Ling and Tian further teaches wherein: the packet network infrastructure comprises a network infrastructure (cable distribution plant network, see Ling, Fig. 1); and the at least one frequency band comprises a frequency band which overlaps with an operating frequency band of the network infrastructure (the frequency band comprises a frequency band which overlaps with an operating frequency band used in the cable distribution plant network/network between the transmitter apparatus and the receiver apparatus, see Ling, paragraphs [47, 62, 67, 69, 81], see Tian, paragraphs [34, 38-39, 45, 63-64]).
However, the combination of Ling and Tian does not explicitly teach the network infrastructure comprises a “hybrid fiber coaxial (HFC)” network infrastructure.
Thompson teaches an infrastructure comprises a hybrid fiber coaxial (HFC) network infrastructure (a network connecting between a CMTS and a CM is a HFC network infrastructure, Fig. 1-3).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the hybrid fiber coaxial (HFC) network infrastructure as taught by Thompson, with the teachings of network infrastructure as taught by combination of Ling and Tian, for a purpose of enabling the teachings to be compatible with the standard that using the HFC network for connecting the transmitter apparatus and the receiver apparatus (see Thompson, abstract, Fig. 1-3 and paragraphs [24-26]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0010269 A1 to Ling et al. (hereafter refers as Ling) in view of US 2016/0095007 A1 to Tian et al. (hereafter refers as Tian) as applied to claims above, and further in view of US Patent No. 9,231,748 B1 to Wurtenberger et al. (hereafter refers as Wurtenberger).
Regarding claim 7, the combination of Ling and Tian does not explicitly teach wherein the causing of the data relating to the obtained data to be transmitted to the at least one packet transmitter apparatus further comprises “causing transmission of data indicative of at least one azimuth or sector utilized by the wireless equipment for wireless transmissions using the at least one frequency band”.
Wurtenberger teaches causing transmission of data indicative of at least one azimuth or sector utilized by the wireless equipment for wireless transmissions using the at least one frequency band (transmitting message(s) indicating a sector utilized by a base station and a corresponding operating frequency band, col. 10, lines 4-15).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of causing transmission of data indicative of at least one azimuth or sector utilized by the wireless equipment for wireless transmissions using the at least one frequency band as taught by Wurtenberger, with the teachings of combination of Ling and Tian, for a purpose of further indicating the sector utilized by the wireless equipment thus providing addition information regarding the wireless equipment for wireless transmission (see Wurtenberger, col. 10, lines 4-15).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0010269 A1 to Ling et al. (hereafter refers as Ling) in view of US 2016/0095007 A1 to Tian et al. (hereafter refers as Tian) and further in view of US 2016/0036490 A1 to Wu et al. (hereafter refers as Wu).
Regarding claim 9, Ling teaches a computerized network apparatus (cable modem termination system, i.e. CMTS, Fig. 1) for use in a network, comprising:
at least one packet data interface (cable modem ports, Fig. 2A and paragraphs [30-31]) configured for communication with a radio frequency transceiver apparatus (communicated with a radio frequency transceiver, Fig. 1);
processor apparatus in data communication with the at least one packet data interface (CPU/processor, paragraph [31] and Fig. 1); and
storage apparatus (storage medium, paragraphs [32, 92]) in data communication with the processor apparatus, the storage apparatus comprising at least one computer program configured to, when executed by the processor apparatus, cause the computerized network apparatus (storing instructions therein, which when executed by the CPU, cause the CM to perform the functions, paragraphs [31-33, 92]) to: 
transmit data to the radio frequency transceiver apparatus (the CMTS allocates carriers on upstream frequencies for one or more cable modems, paragraphs [47, 65, 67, 81) causing frequency band use by at least a modem apparatus (causing the modem apparatus/CM to use a particular frequency band/carrier paragraphs [9, 48 73]). 
However, Ling does not explicitly teach “receive first data packets via the at least one packet data interface, the first data packets comprising data relating to a configuration of a wireless access node; evaluate the received first data packets to determine at least one operating band used by the wireless access node; and based at least on the evaluation”, transmit data to the radio frequency transceiver apparatus “causing removal of the at least one operating band from a pool of available frequency bands” for use by at least a modem apparatus associated with the wireless access node.
Tian teaches a computerized network apparatus (service base station of the UE, Fig. 1B, 2) for use in a network, comprising:
at least one packet data interface (communication unit, Fig. 1B-3 and paragraphs [6, 8]) configured for communication with a radio frequency transceiver apparatus (configured to communicate with a UE, Fig. 1B, 2 and paragraph [8]);
cause the computerized network apparatus to: 
receive first data packets via the at least one packet data interface, the first data packets (obtaining interference information related to an interfering base station from the UE, Fig. 1E, 2 and paragraphs [32-34, 64-65]) comprising data relating to a configuration of a wireless access node (the interference information identifies frequency usage by the interfering base station, paragraphs [34, 38-39, 45, 63-64]); 
evaluate the received first data packets to determine at least one operating band used by the wireless access node (using the interference information to identify a frequency usage of the interfering base station, paragraphs [paragraphs [34, 38-39, 45, 63-64]); and 
based at least on the evaluation, transmit data to the radio frequency transceiver apparatus (the serving base station allocates frequency bands based on the interference information, paragraphs [31, 38-40, 59-62, 65] and Fig. 1B, wherein the serving base station is including functionality of the coordination device, paragraph [85]) causing removal of the at least one operating band from a pool of available frequency bands for use by at least an apparatus associated with the wireless access node (the interference information is used by the serving base station/coordination device to remove at least one operating band from a pool of available frequency bands for used by at least UE associated with the interfering base station, paragraphs [38-40, 45, 53, 65-66, 76]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receive first data packets via the at least one packet data interface, the first data packets comprising data relating to a configuration of a wireless access node; evaluate the received first data packets to determine at least one operating band used by the wireless access node; and based at least on the evaluation”, transmit data to the radio frequency transceiver apparatus “causing removal of the at least one operating band from a pool of available frequency bands” for use by at least a modem apparatus associated with the wireless access node as taught by Tian, with the teachings of Ling, for a purpose of increasing efficiency in communication by optimizing the one or more radio frequency (RF) channels utilized by the packet network infrastructure for communication between the at least one packet receiver apparatus and the at least one packet transmitter apparatus, based on the wireless frequency usage of the wireless equipment, as such reducing interference with the wireless frequency usage by the wireless equipment (see Tian, abstract and paragraphs [2-4, 82]).
However, the combination of Ling and Tian does not explicitly teach that the at least one operating band is “within a frequency band of 600-800 MHz”.
Wu teaches evaluating the received first data packets to determine at least one operating band used by a wireless access node (determining whether an operating band of a wireless access node had caused interfering, based on evaluating of received signals, paragraphs [51-54]), wherein the at least one operating band is within a frequency band of 600-800 MHz (wherein the interfering operating band used by the wireless access node, i.e. LTE access node, is within a frequency band of 600-800 MHz, paragraphs [25, 54]). 
 Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the at least one operating band is within a frequency band of 600-800 MHz as taught by Wu, with the teachings of operating band used by the wireless access node as taught by combination of Ling and Tian, for a purpose of enabling the wireless access node to be compatible with LTE technology, while enabling the computerized network apparatus to evaluate the operating band (see Wu, paragraphs [25, 54]).
Regarding claim 15, the combination of Ling and Tian further teaches wherein the at least one computer program is further configured to, when executed by the processor apparatus, cause the computerized network apparatus to:
receive data indicative of a change in at least part of the data relating to the configuration (periodically receiving data indicative of change in operation of interfering base station, see Tian, paragraph [62]); and
based at least on the received data indicative of the change, transmit second data to the radio frequency transceiver apparatus causing the radio frequency transceiver apparatus to (i) restore the removed at least one operating band to the pool; and (ii) remove at least one other frequency band from the pool (pool of available frequency bands is periodically updated based on the periodic changes of the operation of the interfering base station, paragraphs [41-45, 56-58, 62]). 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0010269 A1 to Ling et al. (hereafter refers as Ling) in view of US 2016/0095007 A1 to Tian et al. (hereafter refers as Tian) and further in view of US 2016/0036490 A1 to Wu et al. (hereafter refers as Wu) as applied to claims above, and further in view of US 2011/0185263 A1 to Chapman et al. (hereafter refers as Chapman).
Regarding claim 10, the combination of Ling, Tian and Wu further teaches the computerized network apparatus comprises a DOCSIS cable modem termination system (CMTS) (DOCSIS cable modem termination system, i.e. CMTS, Fig. 1 and paragraphs [38, 59]), and the modem apparatus comprises a DOCSIS cable modem (CM) (DOCSIS cable modem, paragraphs [38, 59] and Fig. 1) which is used to backhaul the wireless access node (DOCSIS cable modem is used to backhaul the wireless access node, paragraphs [38, 48, 59, 65] and Fig. 1).
However, the combination of Ling and Tian does not explicitly teach the radio frequency transceiver apparatus comprises “a QAM (quadrature amplitude modulation) modulator”.
Chapman teaches a radio frequency transceiver apparatus comprises a QAM (quadrature amplitude modulation) modulator (CMTS comprises an QAM modulator for communicate at a particular frequency with cable modem, paragraphs [23, 24, 64]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of radio frequency transceiver apparatus comprises a QAM (quadrature amplitude modulation) modulator as taught by Chapman, with the teachings of combination of Ling, Tian and Wu, for a purpose of increase adaptation of radio frequency transceiver apparatus, by employing QAM modulator for modulating signals (see Chapman, paragraphs [23, 24, 64]).
Regarding claim 11, the combination of Ling, Tian and Chapman further teaches wherein the at least one computer program is further configured to, when executed by the processor apparatus, cause the computerized network apparatus to transmit data to the radio frequency transceiver apparatus (instructing to use a carrier to communicate with a cable modem, see Ling, paragraphs [47, 65, 67, 81], see Tian, paragraphs [38-40, 45, 53, 65-66, 76]) causing removal of the at least one operating band from a pool of available frequency bands for use a plurality of modem apparatus including the at least modem apparatus associated with the wireless access node (removing at least one operating band from a pool of available frequency bands for used by at least cable modem associated with the interfering base station, see Tian, paragraphs [38-40, 45, 53, 65-66, 76], see Chapman, paragraphs [38, 48, 59, 65] and Fig. 1), the plurality of modem apparatus having a common operational (wherein the plurality of cable modems are serviced by the CMTS, see Ling, Fig. 3A, see Chapman, Fig. 1).
Regarding claim 12, the combination of Ling, Tian, Wu and Chapman further teaches wherein the common operational comprises membership in at least one of a common service group (wherein the cable modems are members of common service group of CMTS, see Ling, Fig. 3A and paragraphs [27-30], see Chapman, Fig. 1).
Regarding claim 13, the combination of Ling, Tian, Wu and Chapman further teaches wherein the common operational or configuration attribute comprises membership in a common service group, the common service group comprising at least the plurality of modem apparatus disposed within a common multi-premises structure (the cable modems are located within a common multi-premises structure, see Ling, Fig. 3A and paragraphs [27-30], see Chapman, Fig. 1).
Regarding claim 14, the combination of Ling, Tian, Wu and Chapman further teaches wherein the at least one computer program is further configured to, when executed by the processor apparatus, cause the computerized network apparatus to transmit data to the radio frequency transceiver apparatus causing inclusion of the at least one operating band within a pool of available frequency bands for use a plurality of modem apparatus including the at least modem apparatus associated with the wireless access node (allocate carriers on upstream frequencies for one or more cable modems, see Ling, paragraphs [47, 65, 67, 81], see Tian, paragraphs [38-40, 45, 53, 65-66, 76]), the pool comprising at least one frequency band which is to be used only under a prescribed one or more operational conditions (wherein the pool comprising at least one frequency band which is to be used under one or more conditions, i.e. load conditions, see Tian, paragraphs [87], preset criterion, see Tian, paragraph [96]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0010269 A1 to Ling et al. (hereafter refers as Ling) in view of US 2016/0095007 A1 to Tian et al. (hereafter refers as Tian) as applied to claims above, further in view of US 2016/0036490 A1 to Wu et al. (hereafter refers as Wu).
Regarding claim 21, the combination of Ling and Tian does not explicitly teach that the at least one frequency band is “within a frequency band of 600-800 MHz”.
Wu teaches an at least one frequency band utilized by the wireless equipment for the wireless transmissions (identifying an operating frequency band for wireless transmissions of a wireless access node, based on evaluating of received signals, paragraphs [51-54]), wherein the at least one frequency band is within a frequency band of 600-800 MHz (wherein the interfering operating band used by the wireless access node, i.e. LTE access node, is within a frequency band of 600-800 MHz, paragraphs [25, 54]). 
 Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the at least one frequency band is within a frequency band of 600-800 MHz as taught by Wu, with the teachings of data indicative of the at least one frequency band utilized by the wireless equipment for the wireless transmissions as taught by combination of Ling and Tian, for a purpose of enabling the wireless equipment to be compatible with LTE technology, while enabling the computerized network apparatus to evaluate the operating band (see Wu, paragraphs [25, 54]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0010269 A1 to Ling et al. (hereafter refers as Ling) in view of US 2016/0095007 A1 to Tian et al. (hereafter refers as Tian) as applied to claims above, further in view of US 2022/0061090 A1 to Fehrenbach et al. (hereafter refers as Fehrenbach).
Regarding claim 22, the combination of Ling and Tian does not explicitly teach the period of time comprises a period of time until data indicating that the wireless access node is no longer using the at least one operating band is received by the computerized network apparatus. 
Fehrenbach teaches remove the one or more RF channels from further use at least for a period of time, wherein period of time comprises a period of time until data indicating that the wireless access node is no longer using the at least one operating band is received by the computerized network apparatus (removing an occupied subband from available subband(s) until the subband is no longer occupied, via information provided by a UE, paragraphs [358, 416]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein period of time comprises a period of time until data indicating that the wireless access node is no longer using the at least one operating band is received by the computerized network apparatus as taught by Fehrenbach, with the teachings of the to remove the one or more RF channels from further use at least for the period of time as taught by combination of Ling and Tian, for a purpose of increasing efficiency in determining whether the one or more RF channels are available by constantly determining whether the one or more RF channels are available(see Wu, paragraphs [25, 54]).

Allowable Subject Matter
Claims 23-26 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0180490 A1 discloses cable mem system for transmitting IP traffic (see Fig. 1) and allocating frequency using MAP message (paragraphs [129-135]).
US 2018/0242340 A1 discloses reporting a hidden interference nodes, thus enabling the base station to change frequency band (see paragraphs [105-108] and Fig. 3-9).
US 2009/0116594 A1 discloses operating frequency band is 600 MHz to 800 MHz (see paragraphs [44, 64, 84]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        October 27, 2022